PER CURIAM.
Epitomized Opinion
First Publication of this Opinion
This action was brought in the Montgomery Common Pleas by Fiorini et al, as guardians of the estate of B-, to set aside a conveyance made by B. B. was adjudged incompetent- on Feb. 13, 1920. Guardians were appointed Feb. 18, 1920. Conveyance was executed Feb. 25, 1920.
The costs of appointment were not paid until Feb. 25th — the date of the conveyance. By a rule of the Probate Court the proceedings were not docketed or recorded until the costs were paid. Plaintiffs recovered judgment in the Common Pleas and in the Court of Appeals. The latter court certified the case to this court because of the question of the failure of the Probate Court to docket and record the proceedings in the matter of the guardianship. Held:
There is evidence in the record tending to prove that the proceedings in the Probate Court were docketed immediately prior to the execution of the deed and that defendants had actual notice of the proceedings and of the judgment prior to the docketing. Hence there :s no question before the court for consideration. Petition in error dismissed.